Appeal from a judgment of the Onondaga County Court (William D. Walsh, J.), rendered May 26, 2004. The judgment convicted defendant, upon his plea of guilty, of murder in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of murder in the second degree (Penal Law § 125.25 [1]). Defendant did not move to withdraw the plea or to vacate the judgment of conviction and thus his contention that the plea was not knowingly, voluntarily and intelligently entered is not preserved for our review (see People v Brown, 305 AD2d 1068 [2003], lv denied 100 NY2d 579 [2003]). Present—Kehoe, J.P., Martoche, Smith and Pine, JJ.